The judgment of the court was pronounced by
Slidell, J.
This appeal is taken from a judgment of the court sustaining a motion to dissolve the injunction obtained by plaintiff, upon the ground, among others, that the affidavit was defective. It was in these words: '■'■Ban Rice,the above named petitioner, makes oath that the facts set forth in the above petition, which in his opinion render an injuction necessary, aie true to the best of his knowledge and belief.”
This affidavit is susceptible of two constructions. One is, that the plaintiff means to swear that the facts set forth in the petition are true, and that in his opinion they render an injunction necessary. The other is, that he means to swear that such of the facts stated, as in his opinion render an injunction neces-* sai-y, are true. Construed in the former sense, file affidavit would be good; in the other, it would be defective.
A parly applying for an injunction should present an affidavit clear and unequivocal,. establishing, by his oath, all the facts- which would warrant the inter-* férence of the court, and laying a clear basis for an indictment for perjury, if any of the assertions sworn to be untrue. When the affidavit has a doubtful aspect, as in the present case, the injunction ought not to be granted or maintained* See Hubert v. Toby, 5 La. 52. Canal Bank v. Carriel, 3 An. 115.
It is conceded, however, that the allowance of ten per cent interest was incorrect, the ease- not being within the statute of 1831.
*347If. is therafore decreed, that the judgment of the District court be amended, by striking therefrom the allowance of ten per cent interest, and that so amended it be affirmed; the appellee paying the costs of this appeal.